H. T. Kellogg, J.:
The claimant is a minor who filed his claim three years after the accident. It is provided in section 28 of the Workmen’s Compensation Law as follows: “The right to claim compensation under this chapter shall be forever barred unless within one year after the accident, or if death results therefrom, within one year after such death, a claim for compensation thereunder shall be filed with the Commission.” There is no provision of the Compensation Law excepting the claim of an infant from the effect of this limitation other than that which is contained in section 116 of the law. That section reads: “ No limitation of time provided in this chapter shall run as against any person who is mentally incompetent or a minor dependent so long as he has no committee, guardian or next friend.” The word “ dependent ” as used in the Compensation Law has a definite and unequivocal meaning. He is a person dependent for support upon a deceased relative on account of whose death in the course of his employment a recovery of death benefits is sought to be made from the employer. (Workmen’s Compensation Law, § 16.) A “ minor dependent ” is a brother, sister or grandchild, under the age of eighteen years, of a deceased person thus killed, upon whose support he or she was dependent. (Workmen’s Compensation Law, § 16, subd. 4.) This claimant is not seeking recovery of death *455benefits for the death of another upon whom he was dependent, but claims compensation for injuries inflicted upon himself. He is, therefore, in no sense a claimant who has the character of a “ minor dependent,” and, consequently, is not within the exception made by section 116. It is said that this is a narrow construction of the section. On the contrary, it is a correct reading of legislative words which themselves, without ambiguity, express a narrow legislative intent. Any other reading completely eliminates the word “ dependent ” from the section, and, under the transparent garb of interpretation, in reality constitutes judicial legislation. It is also said that the employee’s notice of injury was in itself a sufficient claim, and that having been filed within one year after the accident the bar of the statute cannot be invoked. The Compensation Law calls for both a notice of injury and a notice of claim. The former must state the name and address of the employee as well as the time, place, nature and cause of his injury. (Workmen’s Compensation Law, § 18.) As to a notice of claim the Compensation Law provides only as follows: “ At any time after the expiration of the first fourteen days of disability on the part of an injured employee, or at any time after his death, a claim for compensation may be presented to the employer or to the Commission.” On the one hand, the notice of injury must state the details of the accidental injury, but need not assert a claim of recovery. On the other hand, it is not required by section 20 that the notice of claim shall reiterate all the facts which must have been stated in the prior notice. The characteristic, therefore, of a notice of claim is its demand or insistence upon payment of compensation or death benefits by the employer. The notice of injury in this case contains no such demand, and, therefore, the only claim for compensation was made in the notice of claim which was filed at a date too remote from the accident. The claim is accordingly barred.
The award should be reversed and the claim dismissed.
John M. Kellogg, P. J., Cochrane, Kiley and Van Kirk, JJ., concur.
Award reversed and claim dismissed.